09/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0288



                                 No. DA 19-0288


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

CLIFFTON WELLS,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 23, 2020, within which to prepare, serve, and file the

State’s response.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 18 2020